 CYR BOTTLE GAS CO.Cyr BottleGas Co.and United Steelworkers of Ameri-ca, AFL-CIO. Case 30-CA-2000June 26, 1973DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSJENKINS ANDKENNEDYOn February 7, 1973, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief. Respondent filed noexceptions, but did file an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the Administrative LawJudge's rulings, findings, and conclusions only to theextent consistent herewith.The General Counsel excepts to the AdministrativeLaw Judge's findings that Respondent had perma-nently replaced six of the striking employees and elim-inated the positions of the remainder at the time theymade unconditional application for reinstatement.We find merit to this exceptionA review of the relevant facts reveals that on June1, 1972,' nine employees went on a lawful economicstrike, after notifying Respondent's managerial per-sonnel that they would return to work when Respon-dent had set a definite date for negotiations with theemployees' certified bargaining representative.On June 8, Respondent agreed to a definite date fornegotiations.On the afternoon of June 8, havinglearned that Respondent had set a date for negotia-tions, the striking employees notified Respondent oftheir desire for reinstatement. However, Respondentdid not acknowledge this application for reinstate-ment until June 27, at which time Respondent repliedthat it had permanently replaced all of the nine strik-ing employees.The Administrative Law Judge found that at thetime of the employees' request for reinstatement, Re-spondent had already hired six replacements, whomhe concluded were permanent. He further found thatduring the strike, Respondent instituted its allegedlongstanding policy that there should be only six em-1All dateshereinafterare 1972 unless stated otherwise527ployees in addition to the office manager and assis-tantmanager, thus eliminating the remaining threepositions. The General Counsel has excepted to bothof these findings.We agree with the General Counsel that, with theexception of James Stewart, who was interviewed fora permanent jobbeforethe strike, the replacementswere hired on a temporary basis. Thus, RaymondPeterson and Ernest Grimsby, the only replacementemployees called as witnesses, testified that when theywere hired by Mel Ray, Respondent's assistant re-gionalmanager, they were told that Respondentcould not promise any job tenure; that they mightwork 2 weeks, a month, or maybe years. They furthertestified that they were told by Ray that their jobswere temporary and depended upon when the strikerscame back to work. This testimony was corroboratedby Ray who, as the Administrative Law Judge found,admittedly told some of the replacements that theymight work a day, a week, a month, or a year; that hedid not know how long they would be employed; butthat a lot depended on how well they worked, how thestrikewas resolved, and whether the Board wouldorder the strikers reinstated. From this testimony theAdministrative Law Judge concluded that the newemployees were hired as permanent replacements forthe strikers-subject only to their performance duringthe probationary period-and that Respondent wasonly being fair to advise these replacements that theymight be discharged if the Board ordered the strikersreinstated.While we do not quarrel with the genuineness of theRespondent's asserted attempt to deal fairly with thereplacements, we view this latter warning as hardlyreassuring to the replacements that their jobs werepermanent, subject only to the probationary period.Rather, it indicates that Respondent was not offeringpermanent positions to the replacements and, indeed,the testimony of these employees establishes that theyso construed these statements.Our finding that Respondent did not hire the newemployees as permanent replacements for the strikersis further buttressed by the fact that Respondent didnot immediately advise the strikers, upon their initialunconditional offers to return to work, that they hadbeen permanently replaced. To the contrary, nearly 3weeks elapsed from the time the strikers first offeredto return to work on June 8 until Respondent, on June27, finally told them they had been permanently re-placed. Between those dates, the Union made repeat-ed requests on behalf of the strikers for their promptreturn to work. As described in the AdministrativeLaw Judge's Decision, these requests were uniformly204 NLRB No. 83 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDmet by evasive and noncommittal answers, which inour view fairly indicate that Respondent had made nofirm decision regarding either the permanence of thereplacements or the reinstatement of the strikers. Inthese circumstances, and upon the entire record, weconclude, contrary to the Administrative Law Judge,that Respondent had not in fact hired permanent re-placements for the strikers before their first uncondi-tional offer to return to work was communicated toRespondent on June 8.With respect to Stewart, we disagree with the con-clusion of the Administrative Law Judge that Stewartwas hired as a replacement for one of the strikingemployees. Thus, Stewart testified that on the morn-ing of May 31, before the strike started, he was toldby the Michigan Employment Commission that Re-spondent had two job openings. Stewart went toRespondent's plant that day and applied for one ofthese positions. Stewart was employed on June 5 inone of these positions. To find that Stewart was astriker replacement would be to overlook the fact thathe applied and was hired for a position which wasavailable before the strike ever began.We further find no merit in Respondent's conten-tion, first argued during the proceedings herein, thatthe strike offered Respondent the opportunity to insti-tute its alleged new staffing policy, thus eliminatingthree positions. It is clear'that on June 8, Respondenthad not permanently replaced any of the striking em-ployees. Further, the record is replete with evidencethat Respondent had work available, and was in factplanning to hire additional employees, since the tem-porary employees were working a great deal of over-timeandRespondent also brought in severalsupervisors from other areas who helped with theworkload. Thus, Respondent hired George Parkonenon June 16,2 and William Van Vickle on July 31.'Again, when Stewart left Respondent's employ his jobwas not offered to any of the strikers, although someof the striking employees were fully qualified for thatposition. Such evidence leads us to the conclusion thatthe policy Respondent was attempting to instituteduring the strike was that of eliminating employeeswho had been the cause of the Union's recent certifi-cation as bargaining representative.2We note the short duration of Parkonen's employment.However, byRespondent's own testimony,Parkonen's discharge was for cause,and notbecause of any manpower overage.3Van Vickle's extra supervisory duties are completely irrelevant As wehave already stated,the only questions before us are whether Respondenthad permanently replaced the striking employees and if there was workavailable on June 8 to which the striking employees could be reinstated VanVickie clearly performed the same kind of work as the strikers had beendoingWe find, therefore, that as of June 8 Respondenthad positions available for nine striking employeeswho requested reinstatement. By failing to reinstatethe striking employees to their previous positionsupon their application for unconditional rein-statement when they had not been permanently re-placed, Respondent violated Section 8(a)(1) and (3) ofthe Act.N.L.R.B. v. Mackay Radio & Telegraph Co.,304 U.S. 333;The Laidlaw Corporation,171NLRB1366.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, we shall order that it cease anddesist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Accordingly, we shall order Respondent to offerimmediate and full reinstatement to the nine employ-ees who participated in the economic strike whichbegan June 1, 1972, to their former or to substantiallyequivalent positions, without impairment of their sen-iority and other rights and privileges, dismissing, ifnecessary, any persons hired as replacements on andafter June 1, 1972. We shall also order that Respon-dent make the striking employees whole for any lossof earnings they may have suffered by reason ofRespondent's refusal to reinstate them, by payment toeach of a sum of money equal to that which he nor-mally would have earned during the period from 5days after the date on which he applied for reinstate-ment, to the date of reinstatement, less interim earn-ings.Backpay shall be computed on the basis ofcalendar quarters, in accordance with the method pre-scribed in F.W.Woolworth Company,90 NLRB 289.Interest at the rate of 6 percent per annum shall beadded to the net backpay and shall be computed inthe manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.AMENDED CONCLUSIONS OF LAWWe substitute the following for paragraph 3 of theAdministrative Law Judge's Conclusions of Law:"3.By not reinstating its striking employees totheir former or substantially equivalent positionsupon their request for unconditional reinstatementmade on June 8, 1972, Respondent engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) and (3) of the Act."ORDERPursuant to Section10(c) of the National Labor CYR BOTTLING GAS CO.Relations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Cyr Bot-tleGas Co., Marquette, Michigan, its officers, agents,successors, and assigns, shall:1.Cease and desist from discouraging membershipin United Steelworkers of America, AFL-CIO, or anyother labor organization, by refusing to offer rein-statement to its striking employees to their former orto substantially equivalent positions.2.Take the following affirmative action, which wefind necessary to effectuate the policies of the Act:(a)Offer Fred Beaudry, Frank Dupras, Charles H.Maki, Ralph V. Lane, Arthur Myers, Raymond Neva-la,Paul Feltner, Raymond Shorkey, and WilliamLompri immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority and other rights and privileges, dismissing, ifnecessary, any persons hired as replacements by Re-spondent on or after June 1, 1972, and make wholethese employees for any loss of earnings they mayhave suffered by reason of Respondent's refusal toreinstate them, such loss of earnings to be computedin the manner set forth in the section entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its plant in Marquette, Michigan, copiesof the attached notice marked "Appendix." ° Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.In the event that thisOrder isenforced by a Judgmentof a United StatesCourt of Appeals,the words in the notice reading"Postedby Order of theNationalLaborRelations Board"shall read "Posted Pursuant to a Judgmentof the United StatesCourtof Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government529After a trial in which both sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and we intend tocarry out the order of the Board and abide by thefollowing:WE WILL offer immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exists, to substantially equivalent posi-tions,without prejudice to their seniority andother rights and privileges, to all our employeeslisted below who were on strike on or after June1,1972, dismissing, if necessary, any personshired by us on or after June 1, 1972, as replace-ments for our striking employees:Fred BeaudryArthur MyersFrank DuprasRaymond NevalaCharles H. MakiPaul FeltnerRalph V. LaneRaymond ShorkeyWilliam LompriWE WILL make whole the above-mentioned em-ployees, with interest, for any loss of earningsthey may have suffered by reason of our refusalto reinstate them to their positions on June 8,1972.CYR BOTTLE GAS CO(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJOHN M. DYER,Administrative Law Judge:The UnitedSteelworkers of America,AFL-CIO,herein called theUnion or Charging Party,filed a charge alleging violationsof Section 8(a)(1), (3), and(5) against Cyr Bottle Gas Co.,herein called the Company,Cyr, orRespondent,on June22, 1972.1The charge was amended on August 3 to deletethe 8(a)(5) allegation and to allege that Respondent hadrefused since on or about June 8 to reinstate nine economicstrikers 2 who had made an unconditional offer to return towork on June 8.On August 11, the Regional Director of Region 30 issuedhis Complaint and Notice of 'Hearing which in essence al-leges that Respondent refused to reinstate six of the ninenamed economic strikers on or after June 8 because theyhad engaged in a strike or other concerted activity againstRespondent.This complaint was amended during the hear-ing over the opposition of Respondent to allege alternative-ly that Respondent had failed or refused to reinstate all nineof the economic strikers on or after June 8.Respondent's August 22 answer denied that it had in anyway violated the Act while admitting the requisite serviceand commerce allegations and the agency and supervisorystatus of named company officials.All parties were afforded full opportunity to appear, toexamine and cross-examine the witnesses,and to argue oral-ly at the hearing held in Marquette,Michigan,on Septem-ber 28 and 29 and October 24.General Counsel andRespondent filed briefs which have been carefully consid-ered.The essential question in this case is whether Respondenthired permanent replacements for the economic strikersprior to their unconditional offer to return to work, with asubsidiary question being when the offer was made. I haveconcluded that the offer to return to work was made by theemployees on June 8,but that all the replacements hired byRespondent were.permanent replacements and that, withthe exception of one,they were hired before June 8. Thatone individual,McKenzie,was hired in September to re-place a strike replacement who left on September 1 and, bynot offering this position to one of the strikers on or afterSeptember 1, Respondent violated'Section 8(a)(1) and (3) ofthe Act.(The Laidlaw Corporation,171NLRB 1366). Inevaluating the evidence in this case,Iwas particularly im-pressed by the forthright testimony of Charles Ricker whomI found to be a trustworthy, unbiased witness.On the entire record in this proceeding,including myevaluation of the reliability of the witnesses based on theevidence received and my observation of them,Imake thefollowing:1Unless stated otherwise,all dates hereinrefer to 19722 The nineare Fred Beaudry, Charles Maki, Arthur C Myers, RaymondShorkey,Raymond Nevala,Frank Dupras,Ralph V Lane,Paul R Feltner,and William Lompri.FINDINGS OF FACTSITHE BUSINESSOF RESPONDENT AND THE LABOR ORGANIZATIONCyr Bottle Gas Company is a Michigan corporationwholly owned by Empire Gas Company (herein called Em-pire) and owning and operating a facility at Marquette,Michigan, where it is engaged in the wholesale and retailsale of bottled gas. During the past year, Respondent's grossreceipts were in excess of $500,000 and during the sameperiod it purchased and received gas and other goods direct-ly from outside Michigan valued in excess of $50,000.Respondent admits, and I find, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.Respondent admits, and I find, that the Union herein isa labor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICEA. Background and Undisputed FactsRespondent was a local bottle gas corporation operatinginMarquette, Michigan, and vicinity for a number of yearsprior to its purchase on October 1, 1971, by Empire Gas.Empire has purchased it large number of local gas compa-nies and has established operating procedures for these lo-cal companieswhich are set forthin a manual.One of thefirst changes made following the purchase was that delivery-men were told that they should collect accounts, both onpresent deliveries and on prior or past-due accounts.Empire's policy was to reduce the large accounts receivablewhich Cyr had allowed to grow. According to the evidence,the drivers expressed dissatisfaction at being asked to col-lect accounts. On October 21, 1971, the Cyr employees wenton strike. Unfair labor practice charges were filed, the caseheard,and a decision issued.A settlement was reached onthematter which terminated with 10 striking employeesreturningto work on April 4. On April 12, the Union wascertified as the collective-bargaining representative for theCyr employeesand onMay 3 the Company and Union metin a first negotiation session. Topics other than the econom-ic issueswere discussed. The chief union negotiator was LeoPrusi, a field representative for the Union, who sent aneconomicproposal to the Company by mid-May.On May 20, Local Manager Charles Ricker, who hadbeen with the Company for some 10 years, first as the officemanager and later as the manager under Empire, submittedhis resignationto be effective June 10.William Randolph is the regional manager of region 6 ofEmpire Gas and has under his direction the Respondentand some35 otherlocal gas companies.Under Randolphwere two assistant regional managers,Mel Ray and LarryMinor. After receiving Ricker's resignation, Randolph sentRay to Marquette to hire a manager and an office manager.A meeting of the employees was called for the morning ofMay 31 and Ray was introduced to the employees.Arthur Myers, who was then the spokesman for the em-ployees, testified that in the meeting of May 31 Ray said hewas there to accept Ricker's resignation and wanted toknow ifanyof the employees wanted the job or could CYR BOTTLING GAS CO.suggest someone for the position. Ray said that in MayEmpire regularly conducted a wage review to determineannual wage raises.Ray concluded the meeting by invitingany of the employees to see him in the office if they wished.As the meeting concluded, Myers asked Ray if he was awarethat the Cyremployees had a bargaining representative.Ray said he was aware of it and Myers told him that theUnion would be the one to be bargaining for the wages. Rayreplied that it was the Company's policy to review wagesduring May.A short while later, Myers went to the office and askedifRay had any information on the contract negotiations.Ray said that he didn't,that he had recently become anassistant regional manager and wasn't aware of all the mat-ters,but that he would find out about the contract negotia-tions and let Myers know.Myers told Ray that if they didn'tget any information on a scheduled negotiation meeting fora new contract there would be another strike.Ray said thathe would be in touch with headquarters in Lebanon, Mis-souri,and find out if negotiations were being set up and letMyers know by the end of the day. Sometime between 4 and4:30 p.m.,Myers asked Ray if he heard anything fromLebanon.Ray said no,that he had tried to call but hadn'theard anything. Myers told Ray there would be a strike thenext morning. Myers had previously cleared this with theemployees.The next morning the employees gathered in the parkinglot and Myers went in to see Ray.Ray asked if they weregoing to strike or go to work and Myers asked whether hehad heard anything on the contract negotiations.Ray saidhe hadn't.Myers told Ray than when Ray heard somethingthe employees would be out in front of the building on apicket line.B. Strike ChronologyAround 2:30 p.m. on June 1, union staffworker Leo Prusiarrived in Marquette and went to the picket line. The pick-ets told Prusi that they were not satisfied with the progressof negotiations and wanted either a signed contract or a firmdate for a negotiation meeting.Prusi said he had recentlysent an economic proposal to the Company and that theCompany had not had sufficient time to reply.The strikerssaid they were still dissatisfied with the progress and heasked if a definite date for a negotiation meeting wouldsatisfy them so that they would return to work.They saiditwould.Prusi said he would contact his office and Ray andtry to set a date.Prusi testified that onMonday,June 5,he calledRespondent's office in Marquette and talked to Ray, statingthat he had talked to the strikers and they were willing togo back to work as soon as a date for the next negotiationmeeting was set. Ray said that he would relay the messageto someone in authority,stating that he didn't have anyauthority to set such a meeting.Ray denies that such aconversation took place.On either June 6 or 7,Prusi received a letter,dated June2, from John Price then counsel for Respondent, whichasked that future correspondence be directed to him ratherthan President O'Brien of Empire.Price commented brieflyon the Union's economic proposals, stated that they could531meet to negotiate the differences, but added that he hadbeen informed that a strike had been called and he assumedthat the Union did not wish to meet,but he was willing tobe corrected if that assumption was incorrect. Prusi testifiedhe called Attorney Price'soffice on June 7 and was in-formed that Price was in Europe and that Mr.Gritta wasin charge of the case.Prusi calledGrittaon June 8, men-tioned the letter from Price,and stated that they were inter-ested in negotiations,that the strike had been called becausethe men wanted a definite date set, and that once it was setthey would go back towork.Gritta and Prusi agreed onJune 27 as a firm date for negotiations.In the interim,Myers had found another job and askedto be relieved of his spokesman position for the Union,suggesting Charles Maki as his replacement.The employeesagreed to Maki taking Myers' place.On June 8,Prusi calledMaki and advised him that adefinite date for negotiations had been set and gave himGritta's name and telephone number so that this informa-tion could be confirmed by Respondent.While on his wayto the picket line to talk to the employees,Maki sawRicker's car approaching from the opposite direction; heblinked his headlightsand theyboth stopped.Maki walkedover to Ricker's car and told him that a date had been setfor negotiations and since this was what the employees werewaiting for they were willing to go back to work,adding thathe was speaking on behalf of all the employees.Ricker saidhe only had2 or 3 daysleft with the Company and that therewasn'tmuch he could do about it,but he would tell higherpersonnel at the plant about it. Maki stated that he gaveGritta's name and telephone number to Ricker for the Com-pany to verify the information, if they wished.Ricker, whowas a convincing witness, essentially confirmed Maki's tes-timony.Once the strike started,Randolph sentLarryMinor torun the Company and detailed Mel Ray to hire replace-ments for the strikers.Ricker,who was due to leave on June10, gave up his managerial responsibilities when the strikecommenced and Ray and Minor were present.Ricker testi-fied that, when he returned to the office after his conversa-tion with Maki,he told Minor he had just seen Charlie Makiwho told him that Prusi said a date for a negotiation meetinghad been set up and that the men were willing to return towork.Minor said he would relay this information to the"brass."On June 12, Prusi called Respondent's office and askedMr. Evans if the men had been put back to work. Evans saidthey had not.When askedwhy not,Evans replied that itwasn't his job to do so but was up to somebody higher up.Prusi asked if they had called the"higher-ups" and Evanssaid no,that it wasn'tup to him to call them,that the"higher-ups" call him.Evans was not asked about this con-versation,so it is undenied.On June 13, Maki called Respondent and talked to OfficeManager Wangberg.A meeting was set up for 9 a.m. LarryMinor,who was then charged with running Respondent,and one of the local managers,Evans, who had been sentin to assist in training new employees,met Maki and ArthurMyers outside the front door of the Company. Minor testi-fied that he introduced himself to Maki and told him thathe was there to run theCompany.The parties agreed that 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of the conversation had to do with a charge by theUnion that the Company was breaking Michigan law bybringing in "strike-breakers" from out of the State. Minoragrees that Maki asked him about the employees returningto work. Minor told Maki that was not his function, that hehad nothing to do with negotiations, that such was betweenMaki's union representatives and Respondent's negotiators.Maki's testimony was not as specific, but he stated thatMinor or Evans said they did not have an answer abouttaking the men back.During cross-examination, Leo Prusi remembered a sec-ond telephone conversation with Respondent's AttorneyGritta in which he told Gritta that the Company was violat-ingMichigan law by employing "strike-breakers." Grittatold him the people referred to were supervisors from otherlocations who were there to train the employees who hadbeen hired locally in Marquette. There wasalso some con-versation about the requirements of the newspaper ads instating the Company had openings. Prusi also recalled thatin this second conversation he asked Gritta about the statusof the strikers. He did not remember whether Gritta saidanything concerning the strikers or that replacements hadbeen hired.On June 19, all but one or two of the striking employeesmet at the Union's office in Negaunee and drew up a writtenoffer to return to work which was dated that day and signedby nine strikers? That same day, the entire group, withMaki as the spokesman, went to Respondent's office andpresented the written offer to Office Manager Wangberg.Maki asked if Wangberg had heard anything about takingthe employees back. Wangberg said he had not. Maki saidthe offerwas abona fide offer to return to work signed byall the employees. Wangberg said he couldn't act on it butwould relay it tosomeone elsewho could and added thatsome of the Company's officials were due in that afternoonby plane. On the following day, Maki returned to the officeand asked Wangberg if the company officials were actingon the letter. Wangberg said the plane never got to Mar-quette.At the beginning of the scheduled negotiations meeting ofJune 27, Prusi stated that the Union was not going to negoti-ate for the men presently working, that the strikers hadoffered to go back to work and had submitted a letter to thateffect, and that the Company had not acted; he saw noreason to negotiate until the men were back at work. Thecompany negotiators said they had no knowledge of suchThe document addressed to Respondentstated,Dear Sir:We, the undersigned employeesof Cyr Gas Company ofMarquette,constituting all of the striking employees,have elected to discontinue thestrike,return towork atonce and resume negotiations as agreed uponand scheduled.Itwas signed by:Fred BeaudryArthur MyersFrank DuprasRaymond NevalaCharlesH. MakiPaulFeltnerRalph V LaneRay ShorkeyWilliam LompriThe only striker who did not sign the document was Arthur Saano who hadbeen a regular part-time employeean offer or a letter and an inquiry was made toRespondent's office which confirmed the existence of theletter.Respondent asked for a recess until after lunch to seethe document and consider its position. When they recon-vened, the Company stated that the men had been out onan economic strike and, exercising its rights, the Companyhad permanently replaced them to keep its business goingand there were no openings presently available. Gritta'soffer to negotiate was refused by the Union and the meetingended.C. The ReplacementsGeneral Counsel's added position is that under theCompany's rules all new employees are hired as probation-ary employees and are not considered regular employees.Specifically, the Company's manual uses these definitions:Regular Employee:A regular employee is one, other than a temporaryemployee, who has completed thirty work days.Probationary Employee:A probationary employee is one who is hired for aregular job, but has completed less than thirty days ofwork. All new employees hired for a regular job, mustbe hired as probationary employees and must have thatunderstanding at the time they are hired. The RetailManager should observe the employee carefully duringthe thirty day period, and if his work is not satisfactory,the employee should not be retained beyond the thirtyday period.It is the General Counsel's position that since none of thereplacements had worked for 30 days before the offers toreturn to work were made, that the replacements were allprobationary employees and did not have status as regularpermanent employees and should have been displaced bythe strikers. General Counsel citesDanner Press, Inc.,153NLRB 1092, as his authority.I findDanner Pressinapplicable in the present situation.In that case, the respondent had always hired journeymenfor its principal positions and during a strike hired new,relatively unskilled employees and stated that they werereplacing journeymen. It was found by these and other factsthat Danner had not permanently replaced its strikers andfurther did not intend these new probationary employees tobe replacements.More to the point in this case is the decision inAmericanMachinery Corporation,174 NLRB 130, 133. Judge Libbinin commenting on a position taken by General Counsel thatprobationary employees were not permanent replacementswhere the company had a policy of hiring probationaryemployees, stated that the Board had refused to accept sucha position inKansas Milling Company,97 NLRB 219, 220-226. InKansas Milling,the Board found that only proba-tionary employees who were terminated during the proba-tionary period were not permanent replacements. Thisholding was adopted by the Board inAmerican MachineryCorporationand I find it applicable in the present proceed-ing.This holding is in concert with the Board's holdings in"R" cases where it includes apprentices, trainees, and pro-bationary employees in units of permanent employees CYR BOTTLING GAS CO.where they have reasonable expectation of continuing towork in the relevant job classifications after completingtheir initial periods of employment.I, therefore,dismiss General Counsel's complaint amend-ment and theory that none of the replacement employeesare permanent employees because they were or may havebeen probationary.The testimony is clear that those listed below were hiredon the specified dates as strike replacements:1.John Warjonen, hired on June 2 as a bulk driver.2. James Kurian,hired on June 5 as a serviceman andsalesman.3. Joe Bierman,hired on June 6 as a bulk driver.4.Ray Peterson, hired on June 6 as a bottle truckdriver.5.Ernest Grimsby, hired on June 5, originally tried as abottle truckdriver and finally given a position as a plantserviceman,filling gas bottles.6. James Stewart,originally applied for a position as amanager orassistant manageron May 31, was finally hiredon June 5 by Mel Ray as assistant manager in the Big Bayarea.Stewart asked for additional time before reportingsince he had to move his family to the Big Bay area andfinally reported for work on June 12.Under General Counsel's alternative theory, he agreesthatWarjonen,Kurian,and Bierman were hired as perma-nent replacements.The parties agreed that neither Biermannor Stewart were supervisors within the meaning ofthe Act.Stewart resigned his job on September 1 and Respondentreplaced him with Donald McKenzie.Respondent alsohired an individual named Parkonen on June 13 and termi-nated him the same or thefollowing dayand did not there-after replace him.General Counsel maintains that William Van Vickie wasa strike replacement in that he performed ordinary serviceduties some 75 percent of the time.Respondent maintainsthat Van Vickie was hired as assistant manager to its localmanager,Stillwell,at Stillwell's request.The testimony wasuncontradicted that Van Vickie had the authority to hire,fire,and discipline employees,that he assisted Stillwell inhis duties, helped train employees, and checked on vehiclemaintenance.As did Stillwell, Van Vickie had a companytruck assigned for his use in commuting to work.Ricker testified that during the first strike he got Respon-dent to set up the position of an assistant manager and filledthat position,but after some months the person left and theposition was not refilled.He said that the position dutieswhich Stillwell described, and said Van Vickie was hired for,were the same as had been originally established.I find thatVan Vickie was a supervisor within the meaning of the Actand that his position was not that of a strike replacement.General Counsel contends thatPeterson,Grimsby, andStewart were not hired as permanent replacements. Pe-terson testified on direct examination that when he washired he did not know how long the job would last, whether2 weeks, a month, or 10 years, and that Ray did not say why,but that Peterson figured it had to do with the labor dispute.He said the first time he figured his job was permanent wassome 3 weeks later when Respondent President O'Brien toldthe employees at a company meeting that they were doinga good job and could have theirjobs as long as they wantedthem.533Grimsby testified during direct examination that aftercompleting his application, Mel Ray asked about his experi-ence andtold him that the job would be temporary depend-ing on the negotiations and when the strikers would becoming back. Grimsby said he first heard the job would liepermanent when O'Brien told the men several weeks la.erthat they had done a goodjob and had a permanentjob withthe Company. On cross-examination, Grimsby stated noth-ing had been said about a probationary status and that hetook out group insurance and found out later that onlypermanent employees could get groupinsurance.He statedthat Ray said something about the Company having theright to replace the strikers and he was one of the replace-ments and that the law might require the strikers to be putback to work, but nothing was said about being laid off.Finally, Grimsby recollected that he was told that he wouldnot be permanent until the Company saw what he could doand that Ray had said they would be employed there unlessthe Labor Board said the strikers had to come back.Mel Ray testified that he told some of the replacementsthat they might be employed for a day, a week, a month, ora year, that he did not know how long they would be there,but a lot of it would have to do with how they worked andwhat had happened in the past because of the last strike.Despite some confused testimony, it seems clear that Raytold the replacements they were hired to replace the strikersand might be there for a short or long time depending onwhether the Company was ordered by the Labor Board toreplace them with the strikers, but that their tenure with theCompany also had to do with how well they performed. Inessence, this means that the people were hired as permanentreplacements subject to a probationary period and subjectto the possibility that if the Board found that the strikersshould be taken back by Respondent, the replacement em-ployees would be subject to discharge because of such or-der.With the background of the prior strike, charges,decision, and settlement, it seems that Respondent wasbeing fair to the replacements by informing them of thatpossibility and qualifying the permanence of their jobs inthat manner.As to Stewart, it appears to be General Counsel's conten-tion that he was hired on June 12 as he testified on directexamination. During subsequent examination, it becameclear that Stewart submitted his application on May 31 andwas hired during the following week, by June 5, on thepremise that he would be located in the Big Bay area. Stew-art asked for additional time to move his family up andreported for work on June 12. It is clear from his testimonythat he had the job on June 5 and would have reported forwork then but for the additional time given him by theCompany for his family move.On the basis of the testimony, I conclude that all sixreplacements were hired as permanent replacements on orbefore June 8. The sole exception is McKenzie, who re-placed Stewart in September.Respondent offered uncontroverted testimony that it wasits position in 1971 that besides the manager there shouldonly be eight male employees including the officemanagerand any assistant manager and that it ordered Ray not tohire any other employees after Parkonen was discharged,feeling that it had a full complement of employees for its 534DECISIONSOF NATIONALLABOR RELATIONS BOARDneeds. Further, it is Respondent's position that this was anoccasion for instituting the staffing plan that Empire drewup when it purchased Respondent. It states that it had nochance to establish its table of organization before or afterthe first strike since the time was so brief before the firststrike and it had agreed under a settlement agreement toreinstate all the strikers following that strike.Since the various offers to return to work were madebetween June 8 and 19, and there were no other employeeshired until September, it is clear that the date of the offerto return to work whether it be June 8 or 19 or some datein between, does not affect any jobs under these circum-stances.However, I would find that the offer made by Makithrough Ricker to Ray on June 8 was a bona fide offer ofthe strikers to return to work. It is clear that on June 8Respondent through Ray and through its attorney, Gritta,was aware of the fact that the employees would return towork if a date was set for the resumption of negotiations.This fact had been made known to Ray on May 31 and June1. It is clear that the knowledge of the June 1 strike took verylittle time (I to 2 days) to get from Marquette, Michigan,through Respondent's supervisory hierarchy to its attorney,Price, in Texas, since Price wrote to Prusi on June 2 and thestrike was one of the topics. It is clear that Ray knew of theoffer to return as of June 8. Ray was not questioned aboutthis conversation and it stands undenied and I credit it. Itis clear from the succeeding events, from the way that Makiand Prusi talked to the local managers, including Ray, Ev-ans, Minor, and Wangberg, and from their replies that localmanagement understood that the employees had offered toreturn to work, but local management was trying to turnaway responsibility by stating that the decision whether toaccept the offer was to be made by the "higher-ups" orshould be made through the union representative. Whetheror not local management ever relayed these offers to uppermanagementor Attorney Gritta was not demonstrated, butit is clear that the offer was known to local managementwhich was entrusted with the hiring responsibility and cer-tainly Respondent is responsible for this knowledge.The June 19 written offer by the strikers to return certain-ly could not have been misunderstood. This was deliveredtoRespondent's office and if for unknown reasonsRespondent's local officials did not report it to Empirecials, such failure was not the fault of the strikersIn any event it is clear that an offer to return to work wasmade and that Respondent did not have any openings fromJune 8 until September 1.General Counsel argues that Respondent has not filled allthe available positions since 10 people went out on strikeand Respondent has only 6 strike replacements. Respon-dent claims that it has filled all the available positions inthat it has revamped the Company to some extent and doneaway with some of the positions. For example, Cyr used toemploy regular part-time employees throughout the year.Respondent maintains that under its scheme of operationswhere part-time employees are needed they are hired onlyfor the winter season and terminated in the spring. In thesame manner,Cyr used to have helpers on the bottle trucksbut Respondent has no such positions and insists that thebottle truckdrivers do not need assistants and it has abol-ished those positions. It would furtherseen. `hat having anassistantmanager performing some "unit duti, i" would fur-ther decrease Respondent's need of more employees. Withthis revamping of positions, I can not find that Respondenthas any unfilled positions presently available.Under theThe Laidlaw Corporationdoctrine, 171 NLRB1366, the hiring of new employees when strikers were ableand available to take such positions violater Section8(a)(1)and (3) of the Act.It would appear from the testimony that Stewart's job inthe BigBay area was that of a bottle truckdriver and ser-viceman. When he left that job, it seems clear that any ofthe strikingservicemenor truckdrivers or the mechaniccould have taken that position, if it had been offered. UnderLaidlaw,hiringMcKenzie without offering the position tothe strikers violated Section 8(a)(1) a n d (i of the Act. Re-spondent has not offered any business reason why it did notoffer the position to any of the strikers except that it wantedthe person to reside in the Big Bay area. At the very least,this condition could have been made and the job offered tothe strikers. Respondent has sought to establish that thestrikers wanted to all come back together or none would.There is no convincing evidence to establish that as a fact.I, therefore, find and conclude that Respondent, by fail-ing to offerreinstatementto one or more of the strikersfollowing their unconditional offer to return to work andwhen the September 1 vacancy occurred, violated Section8(a)(1) and (3) of the Act.IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above,have herein been found to constitute unfair labor practicesin violation of Section 8(a)(3) and (1) of the Act, and, occur-ring in connection with Respondent's business operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV THE REMEDYHaving found Respondent in violation of Section 8(a)(3)and (1) of the Act in that it did not offer reinstatement toany of the nine strikers when a position was open and avail-able, I shall recommend that Respondent cease and desistfrom such unfair labor practice and that it offer reinstate-ment to the nine striking employees to the extent that theirjobs were not filled by permanent replacements or thatother comparable positions became available and that itplace the remaining strikers on a preferential hiring list.Specifically, Respondent can not continue to employ Mc-Kenzie, who was hired subsequent to the strikers applica-tion for reinstatement, unless it has offered reinstatement toeach of the strikers. Respondent is to offer to reinstate onestriker with backpay from September 1, 1972, the date thatposition became available. In addition, vacancies occurringsince the date of the hearing in this case must be offered tothe strikers with backpay from the date of such vacancies.There are a number of problems which may anse in com- CYR BOTTLING GAS CO.puting the backpay in this case. In order to help ease suchcomplications, I recommend that the Order direct Respon-dent to list the nine strikers in the order in which it wouldhave offered them reinstatement, using any fair, equitable,and lawful method, as for example, seniority, in compilingsuch a list. Some consideration may be given to the jobduties of the jobs and it is possible that one or more listsshould be compiled. Such list or lists should be furnished tothe Regional Director for Region 30, to the Charging Party,and to each of the strikers. Such list or lists will serve as thebasis for offeringreinstatementto the position presentlyheld by McKenzie and to subsequent vacancies which mayoccur prior to the time of compliance with this Decisionand, to the extent any names remain on the lists or lists, theywill constitute a preferential hiring list or lists.It is possible that within the framework ofLaidlawsomeof the strikers may have accepted regular and substantiallyequivalent employment elsewhere ° or might not desire toaccept the position held by McKenzie with its attendantcompany-imposed location in the Big Bay area. It wouldseem possible that a striker might accept a position at onetime and might not have been available for it at a subse-It is possible that Myers and Nevala may have taken substantially equiva-lent positions elsewhere, but whether and when such were obtained andwhethertheyhad them at the time of the SeptemberI, 1972, vacancy arequestionsto beanswered in the compliance stage of these proceedings535quent or earlier time. Therefore, on the basis of the list orlists drawn up, it would seem that backpay from the date ofthe vacancy, September 1, should be granted to the firstqualified person. However, I do not preclude any otherdivision of the total backpay which may commend itself tothe affected parties, as for example, an equal division of thetotal backpay among those strikers who remain able andavailable to fill the position.All sums to be paid under this proceeding should becomputed in accordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.On the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW1.Cyr Bottle Gas Co. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By not offering the position, formerly occupied byJames Stewart and vacated by him on September 1, to anyof the strikers on or after that date and by hiring DonaldMcKenzie for that position in September 1972, Respondentengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act.[Recommended Order omitted from publication.]